Citation Nr: 0629130	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  97-20 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for cerebral hypoxia with residual brain damage and 
neurological deficits, both upper and lower extremities, as 
well as bowel and bladder dysfunction.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran had active service from October 1962 to October 
1966.  His separation document, DD Form 214, as later amended 
by a DD Form 215, reflects the issuance of several awards and 
decorations indicative of service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

This case was previously before the Board in December 2001, 
at which time the Board denied claims of entitlement to 
service connection for peripheral neuropathy, acute and 
subacute, claimed on a direct basis and as secondary to 
exposure to herbicides (Agent Orange); entitlement to service 
connection for traumatic arthritis of the elbows; and 
reopening of a claim of entitlement to service connection for 
traumatic arthritis of the hands.  Claims of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for cerebral 
hypoxia with residual brain damage and neurological deficits, 
both upper and lower extremities, and entitlement to service 
connection for post-traumatic stress disorder (PTSD) were 
remanded.  

In a June 2005 rating decision, the RO granted service 
connection for PTSD, assigning a 10 percent evaluation from 
April 1990, a 30 percent evaluation from August 2000; and a 
50 percent evaluation from March 2005.  The veteran has not 
appealed that determination, and accordingly the only claim 
remaining on appeal before the Board consists of the claim 
for compensation brought under the provisions of 38 U.S.C.A. 
§ 1151.



FINDINGS OF FACT

1.  The veteran was hospitalized at the VA Medical Center 
(VAMC) in Long Beach, CA, from August 8, 1990, to September 
7, 1990, during which time he underwent 
pancreaticojejunostomy.

2.  In September 1993, the RO received the veteran's claim of 
entitlement to compensation for cerebral hypoxia with 
residual brain damage and neurological deficits, both upper 
and lower extremities, as well as bowel and bladder 
dysfunction, claimed under the provisions of 38 U.S.C.A. § 
351 (now 38 U.S.C.A. § 1151), as attributable to pancreatic 
surgery performed in August 1990.

3.  The evidence is in relative equipoise as to the matter of 
whether the veteran incurred additional disability, currently 
diagnosed as cognitive disorder/anoxic brain injury and 
bowel/bladder incontinence, as a result of the pancreatic 
surgery performed by VA in August 1990.  

4.  There is no current diagnosis of peripheral neuropathy of 
the upper or lower extremities; this manifestation is shown 
by history only.  


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, 
compensation under 38 U.S.C.A. § 1151 for cerebral hypoxia 
with residual brain damage, as well as bowel and bladder 
dysfunction, claimed as attributable to VA treatment and 
surgery obtained in August and September 1990 is warranted.  
38 U.S.C.A. § 1151 (West 1991) (as in effect prior to October 
1, 1997); 38 C.F.R. § 3.102 (2005).

2.  Compensation under 38 U.S.C.A. § 1151 for peripheral 
neuropathy of the upper and lower extremities, claimed as 
attributable to VA treatment and surgery obtained in August 
and September 1990, is not warranted.  38 U.S.C.A. § 1151 
(West 1991) (as in effect prior to October 1, 1997).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) eliminated 
the requirement that a veteran must file a well-grounded 
claim in order to obtain VA assistance in developing 
evidence, and enhanced VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In a 
June 2003 letter, the RO informed the appellant of its duty 
to assist him in substantiating his claim under the VCAA, and 
the effect of this duty upon his claim.  We therefore believe 
that appropriate and timely notice was given in this case.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  It is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.  Considering the decisions 
in both Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter.

The notifications received by the appellant adequately 
complied with the VCAA and subsequent interpretive authority, 
and that he has not been prejudiced in any way by the notice 
and assistance provided by the RO.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 
49,747 (1992)).  Likewise, it appears that all obtainable 
evidence identified by the appellant relative to his claim 
has been obtained and associated with the claims file, and 
that he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  For the reasons, any failure in 
the timing or language of VCAA notice by the RO constituted 
harmless error.  See also Conway v. Principi, 353 F.3d 1359, 
1374 (2004), holding that the Court of Appeals for Veterans 
Claims must "take due account of the rule of prejudicial 
error."

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision, particularly 
inasmuch as the 38 U.S.C.A. § 1151 claim is, in large part, 
granted herein.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

In November 1991, the veteran filed a claim under the 
provisions of 38 U.S.C.A. § 351 (since redesignated as 
38 U.S.C.A. § 1151) based on medical care provided by the 
VAMC in Long Beach, CA, in August 1990.  The veteran 
maintained that as a direct result of the VA medical and 
surgical care, he sustained cerebral hypoxia, brain damage 
and upper and lower neurological deficits, which he believed 
was attributable to negligence by VA staff.  That claim was 
not fully pursued at that time, and the original claim was 
re-filed in September 1993.  

The veteran was hospitalized from August 8, 1990, to 
September 7, 1990, at a VA facility.  The history indicated 
that the veteran was an alcoholic who had suffered from 
recurrent pancreatitis and pancreatic pseudocysts.  He 
underwent pancreaticojejunostomy on August 28, 1990.  He 
tolerated the procedure well, with no complications.  
Fentanyl was injected into the epidural space.  At 
approximately 4am the next day, the Fentanyl was stopped, and 
he was treated with morphine intravenously.  Two hours later, 
he became limp, with rigid extremities and unresponsive 
behavior.  For the next couple of days, the veteran underwent 
extensive treatment and observation for what was eventually 
thought to be a reaction to morphine.  Episodes of stiffness 
and an apparent seizure were noted.  He was taken off 
morphine and started on Ketorolac for abdominal pain.  He 
continued, however, to request narcotic pain medication 
despite no obvious evidence of discomfort from pain.  He 
refused further work-up and left the hospital, against 
medical advice, on September 7, 1990.

The discharge diagnoses following a September 7, 1990, 
neurological evaluation included: questionable upper motor 
neuron signs in the left leg, possibly secondary to an 
episode of cerebral anoxia or spinal cord lesion (cervical 
spondylosis was described as the most likely cause); episode 
of stiffness probably due to Morphine; possible seizure 
secondary to anoxia; alcoholic polyneuropathy; alcoholic 
cerebellar degeneration; pseudocysts of the pancreas; and a 
history of recurrent pancreatitis.  

In January 1991, the veteran filed a 5-million dollar lawsuit 
against VA under the Federal Tort Claims Act in conjunction 
with the August and September 1990 treatment.  The suit 
specified that VA negligently failed to comply with 
prevailing community standards in the usage, dosage, 
monitoring, and supervision of the administration of 
medications, including Fentanyl and morphine.  The suit 
maintained that, as a result of negligent care by VA, the 
veteran suffered from respiratory depression and neurological 
deficits secondary to hypoxia.  

In records from October-November 1991, a VA physician noted 
that the veteran complained of symptoms following epidural 
anesthesia.  The diagnosis included leg weakness and 
proprioceptive loss, cause not established; right scapular 
winging, cause not established.  The veteran was also seen 
with cerebellar and pyramidal signs, and history of seizure.  
An electroencephalogram (EEG) was normal.

The record includes an opinion furnished in November 1991 by 
a VA neurology service chief.  The specialist opined that, 
since the August 1990 surgery, there had been evidence of 
loss of motor function in the lower extremities, with 
proprioceptive and exteroceptive loss as well.  A basic MRI 
was negative, and an EEG was normal.  The doctor believed 
that there would be no change in the signs and symptoms in 
the future. 

The tort claim against VA was settled in 1992 for $150,000.  

VA records dated in 1992 and 1993 reflect that the veteran 
was treated for falls, and records indicate alcohol 
involvement.  In October 1992, he fell and sustained a 
laceration of the left eye requiring stitches.  In January 
1993, the veteran sustained another fall, resulting in a 
shattered right hip bone, which required surgery.

On VA mental examination conducted in December 1994, the Axis 
I diagnosis was alcohol abuse, in remission.  The Axis III 
diagnosis was multiple medical problems, including but not 
limited to: Raynaud's phenomenon; hand contractures; 
peripheral neuropathy; and history of respiratory arrest 
times 2, with possible mild mental impairment.  A GAF score 
of 70 was assigned.  

A VA examination for brain injuries was also conducted by VA 
in December 1994.  There was no motor or sensory impairment 
of the cranial nerves.  There was adequate peripheral nerve 
function in the upper extremities.  Paresthesia was 
demonstrated in the lower extremities.  The examiner opined 
that this was probably secondary to postoperative 
complications.  A history of abdominal laparotomy with post-
operative complications and respiratory distress with 
symptomatic post traumatic effects on peripheral nerves and 
the autonomic nervous system was also diagnosed.

The record includes an April 1996 MRI study of the brain done 
in conjunction with the veteran's complaints of headaches, 
which revealed no intracerebral mass lesion or abnormal 
signal intensity.  




VA nerve conduction studies were undertaken in September 1996 
which revealed no significant peripheral nerve damage in both 
lower extremities, except for left posterior tibial motor 
nerve ranged borderline in velocity.  

VA peripheral nerve examination in October 1996 found 
possible loss of neurological function in the lower 
extremities between the ankle and the large toe, with a 
decrease of vibration sense thought to possibly be evidence 
of early peripheral neuropathy.  The examiner also found a 
slight broad-based gain, thought possibly to be evidence of a 
spinal cord injury or possible post-anesthesia injury.  The 
only other dysfunction in the lower extremities was loss of 
vibration sense from the ankle to the large toe, bilaterally.  
Examination of the upper extremities was essentially 
negative, other than some loss of function of the hands; this 
was noted to be due to Dupuytren's contracture.

A neuropsychiatric evaluation was conducted in October 1996 
in conjunction with the veteran's complaints of memory loss.  
The veteran gave a history of cerebral hypoxia and numbness 
of the lower extremities following surgery in 1990.  The 
examiner's impression was that memory functions showed severe 
and marked deficits in nearly all areas.  The examiner opined 
that such findings were consistent with bilateral cortical 
dysfunction of possible hypoxic episode.  

In a January 1997 rating decision, the RO denied compensation 
under 38 U.S.C.A. § 1151 for cerebral hypoxia with residual 
brain damage and neurological deficits, both upper and lower 
extremities.  

A VA orthopedic examination was conducted in July 1997, and 
the claims folder was reviewed.  The veteran gave a history 
of partial paralysis of the legs and numbness from the waist 
down after September 1990, which he attributed to residuals 
of pancreatic surgery done by VA.  He reported that he had 
not drunk any alcohol since 1993 and was never an alcohol 
abuser.  He also reported that he had maintained very little 
bladder and bowel control since the 1990 surgery.  

The VA examiner opined that the veteran's complaints required 
additional neurological studies with respect to a possible 
diagnosis of peripheral neuropathy.  The examiner observed 
that the veteran also gave a history of having diabetes, and 
commented that this could also be a potential cause of the 
peripheral neuropathy.  The examiner added that the neuralgic 
deficits appeared to be the result of postoperative 
complications, if it could not be sustained that the veteran 
had abused alcohol.  The examiner observed that if the 
diagnoses of alcoholic polyneuropathy and alcoholic 
cerebellar degeneration were in fact correct, these 
conditions could certainly be contributing factors to the 
veteran's peripheral neuropathy.

A VA neurological examination was also conducted in July 
1997.  The report indicated that the veteran's neurological 
condition had stabilized, but he still had a tendency towards 
buckling of the left leg, which started after surgery in 
1990.  The veteran denied excessive alcohol consumption in 
the past or recently, and did not complain of any new 
neurological symptoms.  On examination, knee jerks were 
active and equal; ankle jerks were less so; there was some 
decreased sensation in the feet.  It was noted that these 
findings were identical to those made in 1991.

The VA examiner opined that the entire picture was compatible 
with a mild polyneuropathy of the lower extremities, 
predominantly sensory, since ankle reflexes and strength are 
preserved.  Cerebellar signs were absent and the tone 
abnormalities had also disappeared.  There was no indication 
that the findings represented alcoholic polyneuropathy.  The 
examiner noted that the picture was difficult to interpret, 
but was more likely than not represented residuals of surgery 
done in 1990; which had improved somewhat.

A private medical record dated in September 1993 relating to 
the veteran's history of alcohol use was added to the file.  
This record indicates that the veteran began alcohol abuse 
behavior during military service which increased after his 
return from Vietnam and continued until treated by VA in 1987 
and 1988.  A history of marijuana abuse beginning in the 
1970's, and also treated by VA in the late 1980's, was also 
noted.  

Private neurological testing of the lower extremities was 
conducted in August 1997.  The test results revealed normal 
bilateral peroneal, right tibial, and ulnar nerve conduction 
velocities and distal latencies; normal distal sensory 
latencies - right sural, ulnar, and medial - and left tibial; 
and essentially normal EMG with no denervation.  The 
impression was a normal examination. 

The veteran presented testimony at a hearing held at the RO 
in January 1998 indicating that the residuals sustained as a 
result of surgery performed by VA in 1990 included: loss of 
ability to concentrate; headaches; neurological deficits; and 
intermittent loss of bowel and bladder function.  The veteran 
surmised that his claimed residuals were either due to a 
laceration of the spinal cord or the use of too much 
Fentanyl.   

VA records include a diagnosis of organic brain syndrome made 
in August 1999.  A mental health note dated in October 1999 
shows that the veteran reported that he had not had any 
alcohol since 1993.  

A VA examination of the brain and spinal cord was conducted 
in March 2003.  The veteran gave a history of symptoms of 
difficulty with speech as well as bowel and bladder 
incontinence following pancreatic surgery performed by VA in 
1990.  The examiner noted that a review of the claims folder 
revealed references to a multitude of other conditions, 
including alcoholism and PTSD.  On examination, there was no 
evidence of stuttering or stammering speech.  Sensory and 
motor examinations were normal.  

The VA examiner concluded that the veteran did not 
demonstrate any obvious or gross impairment of intellectual 
functioning, and noted that there was no obvious evidence of 
substantial cerebellar ataxia.  The examiner commented that 
it was possible that a neurological injury could have 
resulted in bowel and bladder impairment.  The examiner 
commented that in general, giving the veteran the benefit of 
the doubt, it was assumed that the mild bladder and bowel 
incontinence and truncal ataxia were the result of brain 
injury, assuming that that veteran had not been an alcoholic 
and did not develop cerebellar degeneration from alcohol as 
noted by others.  There was no opinion made as to any 
neurological impairment.

A VA examination of the peripheral nerves was conducted in 
March 2005 for evaluation of imbalance (truncal axial) and 
peripheral neuropathy.  The veteran related these problems to 
pancreatic surgery performed by VA in 1990.  The examiner 
noted that he had evaluated the veteran 2 years previously at 
which time neurological evaluation was normal and 
intellectual functioning was intact.  On examination, the 
veteran had a good fund of knowledge and speech was intact.  
Gait was normal and sensory examination was intact.  The 
examiner stated that there was no evidence of peripheral 
neuropathy two years before, or on the current examination.  
The examiner added that if the veteran did have some 
instability historically, it might be related to his 
alcoholism (a condition which the veteran denied).  

A VA examination was conducted in March 2005 for evaluation 
of PTSD and organic brain syndrome.  Neuropsychological 
testing revealed significant cognitive impairments such as 
left-sided grip strength; visual attention to detail, problem 
solving; and visual motor speed.  The results were consistent 
with a cognitive disorder.  It was noted that his behaviors 
were likely a combination of organic and PTSD residuals.  The 
Axis I diagnoses included: PTSD, chronic, combat related - 
severe; cognitive disorder, not specified; and dysthymic 
disorder.  An Axis III diagnosis of anoxic brain injury was 
also made.  

A VA examination of the rectum and anus was conducted in 
April 2005.  The history indicated that diabetes mellitus was 
diagnosed in 1996, but that a review of the record revealed 
that the only manifested diabetic complication was early 
renal involvement.  Details of the 1990 VA surgery were 
reviewed and it was noted that it was significant that the 
veteran had chronic recurrent pancreatitis for years prior to 
the surgery.  The veteran indicated that bowel and bladder 
problems began immediately after the 1990 surgery and 
although improved over time, remained problematic.  

Impressions of diabetes mellitus, type II likely; and bladder 
and bowel urgency with occasional incontinence were made.  It 
was noted that diabetes may have been a result of chronic 
pancreatitis.  The examiner also commented that based upon 
the absence of any other obvious cause and the temporal 
relationship to the 1990 VA surgery, he would concur with the 
2003 VA examiner to the effect that the veteran should be 
given the benefit of the doubt and that the bladder and bowel 
problems should be attributed to the "brain injury."  

III.  Legal Analysis

VA received the appellant's claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 in September 1993.

The criteria applicable under 38 U.S.C.A. § 1151 for claims 
received prior to October 1, 1997, allow compensation where 
any veteran shall have suffered an injury, or an aggravation 
of an injury, as a result of hospitalization, medical or 
surgical treatment, awarded under any of the laws 
administered by the Secretary, or as a result of having 
submitted to an examination under any such law, and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran.  In appropriate cases, disability 
or death compensation shall be awarded in the same manner as 
if such disability, aggravation, or death were service 
connected.  38 U.S.C.A. § 1151 (West 1991) (as in effect 
prior to October 1, 1997).

The regulatory framework developed by VA to implement 38 
U.S.C.A. § 1151 is contained at 38 C.F.R. § 3.358.  Prior to 
November 1991, VA had long interpreted 38 U.S.C.A. § 1151 to 
require a showing of fault on the part of VA, or the 
occurrence of an accident, to establish entitlement to 
compensation under section 1151 for adverse consequences of 
VA medical treatment, based upon the regulatory provision 
found at 38 C.F.R. § 3.358(c)(3), (4).

However, in November 1991, in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), the U.S. Court of Appeals 
for Veterans Claims invalidated 38 C.F.R. § 3.358(c)(3), 
holding that that portion of the regulation was unlawful 
because it exceeded the authority of the VA Secretary and 
violated the statutory rights granted to veterans by Congress 
under section 1151.  The U.S. Court of Appeals for the 
Federal Circuit subsequently concluded that the VA's 
regulations interpreting section 1151 as requiring fault or 
accident were entitled to no deference, and held that 38 
C.F.R. § 3.358(c)(3) was invalid.  Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993).  The Supreme Court similarly held that 
the VA was not authorized by section 1151 to exclude from 
compensation the "contemplated or foreseeable" results of 
non-negligent medical treatment, as provided by 38 C.F.R. 
§ 3.358(c)(3).  Brown v. Gardner, 513 U.S. 115 (1994).

On March 16, 1995, amended regulations that conformed to the 
Supreme Court's decision were published, and the fault or 
accident requirement of 38 C.F.R. § 3.358(c)(3) was deleted.  
The amendment was made effective November 25, 1991, the date 
the initial Gardner decision was issued by the Court of 
Appeals for Veterans Claims.  60 Fed. Reg. 14,222 (Mar. 16, 
1995).  The interim rule was later adopted as a final rule, 
61 Fed. Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c).

The regulations provide that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of training, hospitalization, medical or 
surgical treatment, or examination, compensation will be 
payable for such additional disability.  In determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
that the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(a), (b)(1)(2).

The regulations specify that the additional disability or 
death must actually result from VA hospitalization or medical 
or surgical treatment, and not merely be coincidental 
therewith.  In the absence of evidence satisfying this 
causation requirement, the mere fact that aggravation 
occurred will not suffice to make the additional disability 
or death compensable.  38 C.F.R. § 3.358(c)(1)(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those that are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

Congress subsequently took action to overrule the Supreme 
Court decision in the Gardner case, by amending 38 U.S.C.A. § 
1151, effective for claims filed on or after October 1, 1997, 
to preclude compensation in the absence of negligence or 
other fault on the part of VA, or an event not reasonably 
foreseeable.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2874, 
2926-27 (1996), codified at 38 U.S.C.A. § 1151 (West 2002); 
see also VAOPGCPREC 40-97 (Dec. 31, 1997).

New regulations pertaining to disabilities resulting from VA 
negligence, which implement the post-Gardner changes to 
38 U.S.C.A. § 1151, went into effect on September 2, 2004.  
See 69 Fed. Reg. 46,433-35 (Aug. 3, 2004), codified at 38 
C.F.R. § 3.361.  That amendment applies only to claims filed 
on or after October 1, 1997.  Pub. L. No. 104-204, § 422(a), 
110 Stat. 2926 (Sept. 26, 1996); VAOPGCPREC 40-97, supra.

The veteran filed his current claim seeking compensation 
benefits under 38 U.S.C.A. § 1151 in September 1993, before 
the legislation enacted in October 1997.  Therefore, under 
the statute and the opinion of the General Counsel cited 
above, this claim must be adjudicated in accord with the 
earlier version of 38 U.S.C.A. § 1151.  Thus, neither 
evidence of an unforeseen event nor evidence of VA negligence 
is required in order for this claim to be granted.

The veteran contends that his claimed disabilities, described 
as cerebral hypoxia with residual brain damage and 
neurological deficits, both upper and lower extremities, as 
well as bowel and bladder dysfunction are the result of VA 
medical treatment.  He maintains that these residuals were 
incurred secondary to surgical procedure of the pancreas 
performed by a VA in August 1990 with hospitalization 
extending to September 7, 1990.  

The initial question which must be addressed is whether the 
claimed injuries sustained during the course of VA 
hospitalization were caused by or merely coincident with that 
hospitalization.  See Loving v. Nicholson, 19 Vet. App. 96 
(2005).  In order for a claim to succeed under 38 U.S.C.A. § 
1151, initially, it is a legal requirement that the 
additional disability at issue in the claim must have 
proximately resulted from VA hospitalization or medical or 
surgical treatment.  38 C.F.R. §§ 3.358(a) & (c)(2), 3.800.

As to the claimed peripheral neuropathy, the Board concludes 
that this manifestation, while shown shortly after the 1990 
surgery and for several years thereafter, is not currently 
shown or diagnosed.  In this regard, it is clear that records 
dated in 1990 and through 1994 note some evidence of 
neurological impairment related to the lower extremities.  
However, over time, such manifestations failed to materialize 
on clinical testing.  In this regard, VA nerve conduction 
studies undertaken in September 1996 revealed no significant 
peripheral nerve damage in both lower extremities, except for 
left posterior tibial motor nerve ranged borderline in 
velocity.  In July 1997, mild polyneuropathy of the lower 
extremities, predominantly sensory, was diagnosed on VA 
examination.  However, subsequent private neurological 
testing of the lower extremities conducted in August 1997 was 
normal.  Thereafter, upon VA neurological examination 
conducted in 2005, the examiner opined that there was no 
evidence of peripheral neuropathy on current examination or 
when had examined the veteran in 2003.  

The existence of the currently claimed disability is the 
cornerstone of a claim for VA disability compensation, to 
include a claim brought under the provisions of 38 U.S.C.A. § 
1151.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that VA's and the Court's interpretation of section 1110 of 
the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary, and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  In this case, the most probative evidence of 
record establishes that there is no current diagnosis of 
peripheral neuropathy, it is merely shown by history.  Absent 
a current diagnosis of this claimed residual there is no 
reason for the Board to further analyze this particularly 
claimed manifestation on the merits under the provisions of 
38 U.S.C.A. § 1151. 

However, the Board points out that the record includes 
currently diagnosed cognitive disorder/anoxic brain injury 
and bowel and bladder dysfunction, described as urgency and 
incontinence.  The requisite link between a current 
disability and injury or disease incurred as a result of VA 
treatment may be established by competent medical 
evidence/opinion; or in the absence of medical evidence 
indicative of an etiological relationship, by evidence that 
symptomatology attributable to an injury or disease which was 
"noted" during VA treatment has continued from then to the 
present.  See e.g., Jones v. West, 12 Vet. App. 460, 463-4 
(1999); see also Savage v. Gober, 10 Vet. App. 488, 498 
(1997). 

The evidence does not reflect that cerebral hypoxia with 
residual brain damage as well as bowel and bladder 
dysfunction manifested prior to the August 1990 surgery.  
Possible seizure secondary to anoxia was diagnosed as early 
as September 7, 1990, on VA neurological evaluation.  Records 
dated in 1991 documented cerebellar and pyramidal signs, and 
history of seizure.  Upon examination in 1996, the VA 
examiner's impression was that memory functions showed severe 
and marked deficits in nearly all areas.  The examiner opined 
that such findings were consistent with bilateral cortical 
dysfunction of possible hypoxic episode (in 1990).  

On examinaton in 2003, the VA examiner commented that it was 
possible that a neurological injury could have resulted in 
bowel and bladder impairment.  The examiner commented that in 
general, giving the veteran the benefit of the doubt, it was 
assumed that the mild bladder and bowel incontinence and 
truncal ataxia were the result of brain injury, assuming that 
that veteran had not been an alcoholic and did not develop 
cerebellar degeneration from alcohol as noted by others.  
When he was examined by VA in 2005, severe cognitive 
disorder, not specified; and anoxic brain injury was 
diagnosed.  On further VA examination conducted in 2005, an 
impression of bladder and bowel urgency with occasional 
incontinence was made.  The examiner also commented that, 
based upon the absence of any other obvious cause and the 
temporal relationship to the 1990 VA surgery, he would concur 
with the 2003 VA examiner to the effect that the veteran 
should be given the benefit of the doubt and that the bladder 
and bowel problems should be attributed to the "brain 
injury." 

Collectively, the evidence appears to strongly suggest an 
etiological relationship between the veteran's currently 
claimed symptomatology, cerebral hypoxia with residual brain 
damage and bowel/bladder dysfunction, as documented by 
competent medical opinions.  In addition, particularly as to 
the claimed cognitive disorder/brain injury, there is 
evidence of chronicity and continuity of symptomatology since 
the 1990 surgery.  Moreover, there is no evidence to the 
effect that the claimed residuals were necessary consequences 
of the surgery or represent the continuance or natural 
progress of the disease or injury for which the August and 
September 1990 VA surgery and hospitalization was authorized.  

Complicating matters in this case is the fact that the 
veteran has a medical history which includes several 
diagnosed conditions including alcoholism in remission, PTSD, 
and diabetes mellitus type II, and that his claimed residuals 
of VA surgery in 1990 have been ascribed at various times in 
clinical records and examination reports to one or more of 
those conditions, in addition to the evidence indicating an 
etiological relationship between the currently claimed 
conditions and the 1990 surgery.  However, having reviewed 
the evidence in its entirety, which includes multiple large 
volumes of claims folders and copious medical evidence, the 
Board concludes that the evidence is at least in relative 
equipoise as related to the matter of whether the claimed 
cerebral hypoxia with residual brain damage as well as bowel 
and bladder dysfunction constitutes additional disability 
attributable to the August 1990 VA pancreatic surgery.  In 
cases in which there is at last an approximate balance in the 
evidence regarding the merits of the claim, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005).  

In summary, compensation is warranted for residuals, cerebral 
hypoxia with residual brain damage, and bowel/bladder 
dysfunction due to VA medical treatment furnished in August 
and September 1990 under 38 U.S.C.A. § 1151.  However, 
compensation is not warranted under 38 U.S.C.A. § 1151 for 
claimed peripheral neuropathy, inasmuch as this condition is 
not currently diagnosed.  In reaching this conclusion, the 
Board has considered and applied the longstanding reasonable-
doubt/benefit-of-the-doubt doctrine.  Accordingly, the 
competent medical evidence of record places this claim in 
relative equipoise and the benefits sought on appeal, to the 
extent explained herein, are granted.  However, the Board 
notes that the veteran's compensation benefits awarded 
pursuant to 38 U.S.C.A. § 1151 are subject to offset in the 
amount of $150,000 against his Federal Tort Claims Act (FTCA) 
settlement award.  

The Board notes that the veteran filed a claim for damages 
under the FTCA in 1991, based upon events arising during the 
VA hospitalization in August and September 1990.  That tort 
claim went into litigation in a U.S. District Court.  A 
settlement was reached between the U.S. Attorney and the 
veteran's attorney, whereby the veteran received a gross sum 
of $150,000 in 1992.  Evidence of record reflects that of 
that amount, the veteran received net proceeds of $97,505.38; 
the rest was primarily paid to his attorney.  When a veteran 
is awarded benefits pursuant to the FTCA, compensation shall 
not be paid pursuant to 38 U.S.C.A. § 1151 based on the same 
incident until an amount equal to the tort award is offset by 
VA.  VAOPGCPREC 79-90 (noting that the offset provision of 
then-section 351 was intended to assure that the same 
individual does not recover twice for the same disability or 
death).

The VA General Counsel has held that, where, as here, it has 
been determined that a settlement agreement was entered into 
pursuant to a claim under the FTCA by an appellant in their 
own right and not as a representative for others, that 
individual's future compensation benefits based on the same 
disability must be offset by the entire amount of the 
settlement proceeds (including, for example, the amount of 
attorney fees paid out of such proceeds).  VAOPGCPREC 7-94 
(March 1, 1994).  The language of 38 U.S.C.A. § 1151 does not 
condition offset upon whether an individual has actually 
received or retained the entire amount of the settlement.  
Therefore, it appears the statute and regulations require 
that the entire amount of the settlement must be offset, 
without regard to whether the veteran actually received the 
amount in its entirety.  VAOPGCPREC 7-94 at comment para. 4.  
The Board defers to the RO to implement the offset.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
cerebral hypoxia with residual brain damage, as well as bowel 
and bladder dysfunction, claimed as resulting from 
hospitalization and medical treatment received at a VAMC in 
August and September 1990, is granted, subject to recoupment 
of the full amount of the FTCA settlement, in the amount of 
$150,000. 

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
peripheral neuropathy of the upper and lower extremities, 
claimed as resulting from hospitalization and medical 
treatment received at a VAMC in August and September 1990, is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


